—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered December 11, 1991, convicting defendant, upon his guilty plea, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied. The hearing court, whose factual findings are entitled to great weight (People v Leonti, 18 NY2d 384, 390, cert denied 389 US 1007; People v Benitez, 162 AD2d 100, 101), properly found that there was no evidence of interrogation prior to defendant having been given the Miranda warnings, and defendant’s argument to the contrary rests entirely on speculation. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Asch, JJ.